[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
The matter is before the Court on the defendants, Lynn and Gerard Dion's, objections to certain requests for admissions. The Court will address each set of requests individually.
As to the plaintiff's requests of the defendant, Gerard Dion, and his objections thereto, request number 7 — that Westminster Street in Providence, Rhode Island, is a public way, the defendant's objection to that request is overruled. The defendant will either admit it or deny it, and if it is denied, bear the costs incurred by the plaintiff in proving that element of her case.
The defendant's objections to requests number 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28 and 29 are sustained.
With regard to the requests of the plaintiff of the defendant, Lynn M. Dion, request number 7 — that Westminster Street in Providence, Rhode Island, is a public way, and the objection thereto is overruled. The defendant will admit or deny, and if it is denied, bear the costs incurred by the plaintiff in proving such allegation.
Objection to number 8 is sustained. The defendant's objection to number 9 is overruled. This request seeks factual information concerning whether or not the traffic control device at Westminster Street and Manton Avenue was operating when the defendant approached that intersection on October 27. This is factual, material and relevant. The Court notes in response to other questions that this defendant noted that the vehicle in front of her began to move after the signal light had changed colors. Objection 11, 13 and 14 are sustained. The defendant's objection to request to admit 17 is stricken. The remainder of the answer, however, may stand. Objection to requests numbered 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46 and 47 are all sustained.
The defendant shall have twenty (20) days after the entry of an order incorporating the terms of this decision to admit or to deny the requests for admissions where appropriate. An order should be presented to a Justice of this Court within seventy-two (72) hours after receipt of a copy of the decision contained herein.